 

AMENDMENT NO. 3

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-11-032

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

INTERNATIONAL SPACE COMPANY KOSMOTRAS

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium & International Space Company Kosmotras Proprietary
Information

  

 

 

 

PREAMBLE

 

This Amendment No. 3 (the “Amendment”) to the Contract for Launch Services No.
IS-11-032, signed on June 14, 2011 between Iridium Satellite LLC and
International Space Company Kosmotras, as amended (the “Contract”) is entered
into on this 13th day of June, 2013, by and between Iridium Satellite LLC, a
limited liability company organized and existing under the laws of Delaware,
having its office at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102
(“Customer”) and International Space Company Kosmotras, a Russian company,
having its office at 7, Sergey Makeev St., bld. 2, Moscow 123100, Russian
Federation (“Contractor”).

 

RECITALS

 

WHEREAS, Customer and Contractor entered into Amendment No. 1 to the Contract in
which Customer exercised its option to convert one (1) Optional Launch to a Firm
Launch subject to certain conditions;

 

WHEREAS; Customer and Contractor entered into Amendment No. 2 to the Contract
under which the Contract Price could have been adjusted if Contractor did not
meet certain conditions;

 

WHEREAS, Customer confirms to Contractor that Customer’s exercise of its option
to convert one (1) Optional Launch to a Firm Launch is effective;

 

WHEREAS, the Parties now desire to amend Amendment No. 2 to the Contract.

 

WHEREAS, Customer has agreed to make certain Milestone Payments to Contractor;
and

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1:     Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Contract.

 

Article 2:      Article 7 of Amendment No. 2 to the Contract is hereby deleted
and replaced in its entirety with the following:

 

“Contractor shall provide to Customer [***] (the “[***]”).”

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium & International Space Company Kosmotras Proprietary
Information

  

2

 

 

Article 3:       Article 8 of Amendment No. 2 to the Contract is hereby deleted
in its entirety.

 

Article 4:     The Parties agree that Customer will make Non-Recurring Launch
Service Milestone and Launch Service Milestone payments to Contractor as
follows:

 

·Non-Recurring Launch Service Milestones

  o [***]   US$[***]   o [***]   US$   [***]

·Launch Service Milestone Payment

            o [***]   US$[***]   o [***]   US$[***]   Total     US$[***]

 

Payment of the remaining [***] amount to Contractor shall be contingent on
Customer receiving [***] from Contractor.

 

Article 5:      This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 6:       All other provisions of the Contract not expressly referred to
in this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 



For Customer   For Contractor       IRIDIUM SATELLITE LLC  

INTERNATIONAL SPACE COMPANY

KOSMOTRAS

      Signature: /s/ S. Scott Smith   Signature: /s/ Alexander V. Serkin        
  Name: S. Scott Smith   Name: Alexander V. Serkin           Title: Executive
Vice President,   Title: Director General   Satellite Development &
Operations      



 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium & International Space Company Kosmotras Proprietary
Information

 

3

